The facts, as stated in defendant's brief, are: Defendant is a common carrier, with track and equipment running from Lenoir, N.C. to Chester, S.C., through Lincolnton, N.C. intersecting with the Southern Railway at Gastonia, N.C. both roads using the same depot, the property of the Southern. The Southern runs from Gastonia to Charlotte, N.C. Defendant receives freight for shipment to Charlotte, delivering to the Southern at Gastonia. The Seaboard Air Line Railway runs from Lincolnton to Charlotte. The defendant and the Seaboard use at Lincolnton a depot in common. On 6 March, 1907, B. G. Fallis, superintendent of the Southern Railway at Charlotte, sent the following notice to the general manager of defendant company at Chester: "Until further notice, we will not accept any cotton waste from your road consigned to the South Atlantic Waste Company, Charlotte, N.C. Please be governed accordingly." This embargo was raised      (613) 20 May, 1907, and then only as to three cars per day from defendant. On 11 March, 1907, plaintiff tendered to defendant company, at Lincolnton, N.C. twenty-five bales (one car load) of cotton waste for shipment to the South Atlantic Waste Company, Charlotte, N.C. The agent of defendant declined to receive this shipment, assigning as a reason that he had instructions from his company not to receive it because of the embargo against the South Atlantic Waste Company. Thirty days later the agent of defendant company offered to issue a bill of lading to plaintiff, "Subject to delay, on account of embargo at Gastonia." The plaintiff declined to accept this proposition, and suggested to defendant's agent to carry the waste to Gastonia and tender it to the Southern. There is evidence tending to show that it would not have been received by the Southern at Gastonia. There was evidence tending to show that defendant's manager and officers made several efforts to induce the Southern Railway Company to accept this particular shipment, but in each instance was notified that the Southern would under no circumstances accept the shipment. A request was also made to the Seaboard company and refused. There was no contention that the defendant did not have room to store and care for the freight at Lincolnton, nor that it did not have motive power and cars sufficient to carry it to Gastonia. There was evidence that the tracks and yards of the Southern at Gastonia were congested. His Honor was of the opinion that the statute (section 2631, Revisal) made it the duty of the defendant to receive the freight for shipment, carry it to Gastonia and tender it to the Southern Railway Company; that the embargo placed upon shipments to the waste company was not a legal excuse for defendant's refusal to receive it for shipment at Lincolnton, and so *Page 504 
instructed the jury. Defendant excepted. There was a verdict and judgment for plaintiff. Defendant excepted and appealed.
This action is prosecuted for the recovery of the penalty imposed by section 2631, Revisal, for refusing to receive for shipment freight tendered defendant at Lincolnton, N.C. to be transported (614) to Charlotte, N.C. We have discussed and decided many of the questions presented and argued upon this record in Garrison v.R. R., ante, 575. As we then endeavored to point out, there is no question of transportation and delivery involved in this case. The sole question is whether the reasons assigned by defendant for refusing to receive for shipment constitute a legal excuse. There is no suggestion that the defendant's warehouse at Lincolnton was insufficient to care for the freight until it could be shipped, or that defendant did not have the cars, motive power and other facilities for carrying the freight to Gastonia and tendering it to the Southern Railway. Defendant's agent says that it could have been handled as far as Gastonia. It was clearly its duty to comply with the requirement of the statute by receiving for shipment and throwing upon the Southern Railway the responsibility for failing to perform its duty at Gastonia. The fact that the Southern Railway maintained an embargo upon shipments to the waste company at Charlotte could not excuse the defendant from discharging its duty at Lincolnton. We have no doubt that the defendant's officers and agents acted in good faith in endeavoring to induce the Southern Railway to promise to take the freight at Gastonia, but this did not measure up to the standard of its common-law or statutory duty. It should have received the freight, carried it to Gastonia and then tendered it to the Southern Railway. If, by simply ordering an embargo against one of its customers at Charlotte, the Southern Railway could paralyze all of the connecting roads and relieve them from the duty to receive shipments to such person, the common law would fail and the statutes passed to enforce the public duty be of no avail. One company could destroy the business of any person or corporation, starve it out of existence, bankrupt it by ordering an embargo and notifying all other roads that it would not receive freight for the person selected as the subject for discrimination. Each company must discharge its duty and cast the responsibility for refusing upon the one which is derelict. There is no question of interstate commerce involved in this case. It is immaterial that plaintiff asked for a bill of lading to Charlotte. If defendant had received the freight for shipment to Gastonia, its terminus (615) for Charlotte freight, or offered to do so, it would have met and discharged the duty imposed upon it. This it failed to do, but, thirty days after refusing to receive the freight, offered a bill of *Page 505 
lading containing a provision which would have deprived plaintiff of any redress against the Southern Railway if it had refused to receive at Gastonia. The defendant company was placed by the action of the Southern Railway in an embarrassing position. We are not able to understand, upon the evidence, why the Southern Railway selected the Carolina Waste Company, of Charlotte, as the subject of its embargo for more than two months. It is true that there is evidence that the general demand upon its capacity for transporting freight was very heavy, and that a large number of unloaded cars were on its tracks and yards at Charlotte and Gastonia, but this certainly does not justify it in imposing upon one manufacturing plant an embargo for seventy-two days, cutting off its supply of raw material, not only over its own line, but from its connecting lines. If this can be done with impunity, the power of control and regulation, so essential to the protection of the rights of all persons complying with the law to be served without discrimination, would be of but little value. We concur with his Honor that it was the duty of defendant to receive the freight for shipment and cast upon the Southern Railway the responsibility of discharging its duty. It elected to obey the Southern Railway Company rather than the law. The fact that the discharge of its duty to the plaintiff would have imposed the liabilities of a common carrier is no excuse for refusing to do so. It is given by the State the franchise and the right to do business as a common carrier in consideration of its assuming and performing the duties incident to the business.
Upon a careful examination of the entire record we are of the opinion that his Honor correctly instructed the jury. There is
No error.
Cited: Reid v. R. R., post, 759, 767; Bane v. R. R., 171 N.C. 331.
(616)